Judgment affirmed, with costs. Memorandum: We construe the charter agreement between the Oil Transfer Corporation and the Sears Navigation Company, Inc., as a demise charter. (See United States v. Shea, 152 U. S. 178; Hust v. Moore-McGormack Lines, 328 U. S. 707, and Muscelli v. Frederick Starr Contr. Co., 296 N. Y. 330, 334.) All concur. (Appeal from a judgment dismissing the complaint as to defendant Sears Navigation Co., in an action for damages for claimed negligence by owner of a barge.) Present — Taylor, P. J., McCurn, Vaughan, Piper and Wheeler, JJ. [See post, p. 1022.]